Case 1:15-cv-02181-ER Document 81-1 Filed 11/26/19 Page 1 of 8

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is made and entered into
as of the last date in the signature block, below (the “Effective Date”), between Victor H.
Alvarado Balderramo (“Plaintiff”) on the one hand and Taxi Tours, Inc d/b/a Big Bus Tours
New York (“Defendant”) on the other hand. Plaintiff and Defendant are collectively
referred to as the “Parties” and individually as a “Party”.

WITNESSETH

WHEREAS, on or about March 23, 2015, Plaintiff filed with the United States
District Court for the Southern District of New York (“SDNY”) a Complaint, Case No.
1:15-cy-2181-ER, on behalf of himself and all other persons similarly situated, alleging
certain violations of the Fair Labor Standards Act and the New York State Labor Law by
Defendant (hereinafter, the “Action”); and

WHEREAS, on or about December 28, 2015, Plaintiff filed a First Amended
Complaint (“Complaint”) in the Action; and

WHEREAS, on or about February 22, 2016, Defendant filed an Answer and
Affirmative Defenses in the Action, asserting numerous meritorious affirmative defenses
and denying the allegations in the Complaint; and

WHEREAS, Defendant has defended and intends to vigorously contest each and
every claim in the Action and deny all material allegations of the Action, as to which
Defendant has alleged numerous defenses which it contends are meritorious. Defendant,
without admitting any wrongdoing or liability on its behalf, nevertheless has agreed to enter
into this Agreement to avoid further expense, inconvenience, and the distraction of
burdensome and protracted litigation, and to be completely free of any further controversy
with respect to the claims that were asserted or could have been asserted in, or relate in any
way whatsoever to, the Action against Defendant.

WHEREAS, the Parties have agreed to resolve this matter solely to avoid the costs
and uncertainty of further litigation; and

WHEREAS, the Parties acknowledge that bona fide disputes and controversies
exist between them, both as to liability and the amount thereof, if any, and by reason of
such disputes and controversies they desire to compromise and have agreed to resolve
amicably and settle fully and finally all of their past, present, and any future claims,
disputes, and potential disputes that existed or may exist, relating to the allegations
contained in Plaintiffs Complaint, pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth herein and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree
as follows:

 
Case 1:15-cv-02181-ER Document 81-1 Filed 11/26/19 Page 2 of 8

(The foregoing “Whereas” clauses are true and correct and incorporated by reference as
part of this Agreement.)

1.

Settlement Amount.

a. Defendant agrees to pay Plaintiff a total sum of One Hundred Thousand
Dollars and Zero Cents ($100,000.00) (“Settlement Amount”), inclusive of costs
and attorneys’ fees. All Parties shall bear their own costs and fees, except as
otherwise provided herein. Said sum will be allocated as follows:

(1) Defendant will issue a check in the total gross amount of Thirty-
Three Thousand One Hundred Twelve Dollars and Sixty-Two Cents
($33,112.62), made payable to “Victor Alvarado Balderramo”, which shall
represent payment for alleged minimum wage and overtime wage damages
and thus is subject to applicable tax deductions and withholdings, and for
which an IRS Form W-2 shall be issued;

(ii) | Defendant will issue a check in the total gross amount of Thirty-
Three Thousand One Hundred Twelve Dollars and Sixty-Three Cents
($33,112.63), made payable to “Victor Alvarado Balderramo”, which shall
represent liquidated damages and any interest allegedly owed (i.e., non-
wage damages), and for which an IRS Form 1099 shall be issued;

(iii) Defendant will issue a check in the total gross amount of Thirty-
Three Thousand Seven Hundred Seventy-Four Dollars and Seventy-Five
Cents ($33,774.75), made payable to the “Law Office of Justin A. Zeller,
P.C.”, which shall represent payment of Plaintiff's attorneys’ fees and costs
and for which an IRS Form 1099 shall be issued.

b, The checks described in Article 1{a) shall be delivered to Plaintiff's
attorneys, Law Office of Justin A. Zeller, P.C., within thirty (30) days of the date
that the Court approves this Agreement, provided that: (a) this Agreement and the
Stipulation of Dismissal with Prejudice attached hereto (“Stipulation”) are fully
executed by the Parties; (b) the Court approves this Agreement and the settlement
terms as stated herein; and (c) the Stipulation is So-Ordered by the Court. All
checks shall be delivered to Plaintiff pursuant to Article 16 herein.

c. It is the intent and desire of Plaintiff that the portion of the Settlement
Amount pursuant to Article I (a)(i) of this Agreement will be allocated as W-2 wage
payments to compensate Plaintiff for alleged unpaid minimum wages and overtime
wages and shall be subject to all applicable federal, state, and local tax
withholdings. Plaintiff agrees to provide Defendant with a fully executed IRS form
W-4 as a pre-condition to the issuance of this amount. Defendant shall issue an IRS
Form W-2 to Plaintiff with respect to this payment of the Settlement Amount.
Case 1:15-cv-02181-ER Document 81-1 Filed 11/26/19 Page 3 of 8

d. It is the intent and desire of Plaintiff that the portion of the Settlement
Amount made pursuant to Article 1{a)(ii) of this Agreement will not be attributable
to, nor will it be considered as, in the nature of, or substitute for, wages. Rather, it
is intended by Plaintiff that the portion of the Settlement Amount made pursuant to
Article 1(a)(ii) of this Agreement be in the nature of non-wage damages. Defendant
shall issue an IRS Form 1099 to Plaintiff with respect to the portion of the
Settlement Amount paid pursuant to Article 1(a)(Gi) of this Agreement. Plaintiff
acknowledges and agrees that Defendant is not providing any tax advice or
representation by this Agreement. Plaintiff is personally responsible for payment
of all taxes and any tax liability resulting from the payment of any portion(s) of the
Settlement Amount allocated as non-wage damages and interest. To the extent that
there are any additional tax consequences to Plaintiff and/or Defendant arising from
the payment of this portion of the Settlement Amount, other than those normally
attendant to 1099 income, Plaintiff agrees to indemnify and hold Defendant
harmless for all additional taxes, interest, and penalties, Plaintiff further agrees to
indemnify and hold Defendant harmless for any costs, including attorneys’ fees,
associated with the enforcement of this indemnification provision, should such
enforcement measures become necessary. The Parties shall promptly notify each
other of any claim by the IRS or any other governmental authority arising under
Article 1 of this Agreement. Plaintiff agrees to provide Defendant with a fully
executed IRS form W-9 as a pre-condition to the issuance of this amount.

e. The portion of the Settlement Payment referred to in Article 1(a)(iii) shall
be treated as 1099 income (for attorneys’ fees and costs), not wages, under the
Internal Revenue Code and any state or local applicable law or regulation. The Law
Office of Justin A. Zeller, P.C. shall provide Defendant with a fully executed IRS
form W-9 as a pre-condition to the issuance of this amount.

f. The Parties acknowledge and agree that the Settlement Amount is being
paid in satisfaction of all claims that were or could have been asserted by Plaintiff
under the Fair Labor Standards Act (‘FLSA”) and the New York Labor Law
(“NYLL”), and to any and all attorneys’ fees, costs, expenses, liquidated damages,
interest, and administrative costs. Plaintiff agrees that he has no future entitlement
to any compensation, wages, tips, gratuities, overtime, salary, bonus, commissions,
payouts, severance pay, vacation pay or benefits, damages, attorneys’ fees, or costs
other than have been asserted herein and that Plaintiff shall not bring or participate
in any subsequent action to the contrary. The Parties further acknowledge and agree
that the Settlement Amount and the obligations set forth in Article 1 of this
Agreement shall constitute full and final settlement of all past, present, and future
wage and hour claims and causes of action by Plaintiff against Defendant, and all
such claims and causes of action will be forever settled in their entireties.

Release.

a. Plaintiff, on behalf of himself, and his spouse, heirs, executors, testators,

 
Case 1:15-cv-02181-ER Document 81-1 Filed 11/26/19 Page 4 of 8

representatives, agents, successors and assigns, freely and irrevocably relinquish,
release, and waive all possible charges, complaints, causes of action, liabilities,
obligations, demands, contract rights, and claims against each of the Defendants
and their (as applicable) respective, parent companies, subsidiaries, divisions,
related or affiliated companies, spouses, heirs, executors, testators, representatives,
predecessors, successors or assigns, or their current or former trustees,
representatives, employees, agents, attorneys, shareholders, officers, directors, and
sole proprietors (the “Releasees”), based on or arising out of any acts, omissions,
conduct, thing or matter from the beginning of time up to and including the date the
District Court dismisses the Action with prejudice, (a) relating to or arising out of
wages, hours, overtime, prevailing wages, or wage deductions, (b) arising under or
for alleged violation of the Fair Labor Standards Act (the “FLSA”) and/or the New
York Labor Law (“NYLL”), (c) arising under any actual or allege express or
implied contract, or under any common law or for any tort, in regard to work hours
overtime, and/or payment of wages. This release and waiver includes any claim for
attorneys’ fees, expenses and costs in connection with any of the claims released
hereby, This waiver and release includes all claims described above either presently
known or unknown by Plaintiff. (The above shall be collectively referred to as
“Released Claims”).

3. Remedy for Breach. In the event a Party fails to comply with the terms and
conditions of this Agreement, the non-breaching Party shall be entitled, in addition to any
other right or remedy it may have at law or in equity related to breaches of this Agreement,
to all costs associated with enforcing this Article and the Agreement overall, including but
not limited to attorneys’ fees, if said non-breaching Party prevails in a claim for breach of
this Agreement. Further, the prevailing Party shall be entitled to recover al! reasonable
attorneys’ fees and costs incurred in connection with proving entitlement and/or the
amounts of attorneys’ fees and costs to be awarded under this Paragraph. In the event
Plaintiff does not receive the settlement payment, the Court shall retain jurisdiction to
enforce the terms of this agreement and by letter motion by counsel for plaintiff, shall enter
judgment against Defendants for the full settlement amount minus any amounts already
paid.

4, Waiver of Reinstatement/Reemployment. In consideration of Defendant’s
promise to pay the Settlement Amount, Plaintiff agrees that he will not apply to work for
or seek employment or any business relationship with Defendant or any of its affiliates,
parent companies, subsidiaries, or successors at any time. If Plaintiff is found to be an
applicant to or employee of any of the above, whether inadvertent or otherwise on the part
of Plaintiff, then Defendant or its pertinent affiliate, parent company, subsidiary, or
successor, at their sole discretion, may deny or terminate such employment pursuant to this
Agreement, which shall serve as an absolute affirmative defense to any liability for such
act.
Case 1:15-cv-02181-ER Document 81-1 Filed 11/26/19 Page 5 of 8

5, Mutual Non-Disparagement.

a. Plaintiff agrees that, at all times following the Effective Date, he shali not
publish or communicate to any person or entity, or direct others to publish or
communicate to any person or entity, any Disparaging (defined below) remarks,
comments, or statements concerning Defendant. Plaintiff shall not be deemed to be
in breach of this provision, however, by providing truthful testimony to any court
or governmental agency. For purposes of this Agreement, the term “Disparaging”
shall mean remarks, comments, statements, or communications (in any form,
including but not limited to written, oral, or electronic) that: (i) reflect adversely
upon the affairs or practices of the person or entity being remarked or commented
upon or (i) impugn the character, honesty, integrity, morality, acumen, or abilities
of the person or entity being remarked or commented upon. Truthful statements
about the Parties’ experiences in litigating their claims and defenses herein under
the Fair Labor Standards Act shall not be deemed disparaging.

b. Defendant agrees that, at all times following the Effective Date its officers,
directors, and members, shall not communicate to any person any Disparaging

’ remarks, comments, or statements concerning Plaintiff and shall not instructor
direct others to do so.

c. Defendant agrees that if any prospective employer of any Plaintiff shall
contact Defendant for reference or recommendations, Defendant shall only confirm
Plaintiff's dates of employment and positions held.

6. No Admissions. Piaintiff acknowledges and agrees that Defendant has entered into
this Agreement solely for the purpose of avoiding the burdens and expense of protracted
litigation. Further, neither this Agreement nor the furnishing of consideration for the
release intended shall be construed as an admission that Defendant or any Releasee has
violated any federal, state, or local law (statutory or decisional), ordinance, or regulation,
or that Defendant or any Releasee have committed any wrong against the Plaintiff.

7. Representations and Acknowledgements. Plaintiff hereby represents and agrees
that he: has been advised by Defendant of his rights to discuss all aspects of this Agreement
with an attorney, financial advisor, and/or representative of his choice; has so consulted
with an individual/entity of his choice (namely, Justin A. Zeller, Esq. and/or Law Office
of Justin A, Zeller, P.C.); has carefully read all of the provisions of this Agreement; has
had the. opportunity to have the individual/entity he consulted answer any questions he
might have had; fully understands all of the provisions of this Agreement; has had a
reasonable period of time to consider whether to enter into this Agreement; and is
voluntarily and knowingly entering into this Agreement.

8. Entire Agreement. This Agreement represents the complete and full settlement of
any and all overtime claims of Plaintiff against Defendant or any Releasee and fully
supersedes any and all prior agreements or understandings between the Parties hereto

 
Case 1:15-cv-02181-ER Document 81-1 Filed 11/26/19 Page 6 of 8

pertaining to the subject matter hereof. Plaintiff represents and acknowledges that in
executing this Agreement, he does not rely upon any representation or statement made by
Defendant with regard to the subject matter, basis, or effect of this Agreement other than
those contained herein. This Agreement may not be changed in any respect, except by a
writing, duly executed by the Parties or authorized representatives of the Parties.

9; Capability to Waive Claim. Plaintiff is competent to affect a knowing and
voluntary release and waiver of all claims as are contained herein and to enter into this
Agreement and is not affected or impaired by use of alcohol, drugs, or other substances or
otherwise impaired. Plaintiff is not a party to any bankruptcy, lien, creditor-debtor, or other
proceeding that could impair the right to settle all claims against Defendant or to waive all
claims that Plaintiff may have against Defendant.

10. No Waiver. Failure to insist on compliance with any term, covenant, or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power at any other time
Or more times be deemed a waiver or relinquishment of any right or power at any other
time or times.

11. Severability. The provisions of this Agreement shall be deemed separate and
severable. Should any provision or portion of the Agreement be held invalid or
unenforceable, the affected provision shall be modified to the extent necessary to make it
legal, valid, and enforceable. If it cannot be so modified, it shall be severed from the
Agreement, and the remainder of this Agreement shall remain unaffected and continue in
full force and effect, which then shall be interpreted to bar any and all claims Plaintiff may
have against Defendant or any Releasee.

12. Jointly Drafted Agreement. This Agreement shall be deemed to have been jointly
drafted by the Parties, and no provision herein shall be interpreted or construed for or
against any Party because such party drafted or requested such provision or this Agreement
as a whole.

13. Applicable Law, Jurisdiction, and Venue. The interpretation and application of
the terms of this Agreement shall be governed by the laws of the State of New York,
excluding its conflicts of law provisions that would result in the application of the laws of
any jurisdiction other than New York. To the extent permitted, the Parties agree that the
United States District Court for the Southern District of New York, sitting in New York,
New York, shall retain jurisdiction over this matter, including any purported disputes
arising from enforcement of this Agreement and/or any purported breaches thereof. The
Parties submit to and recognize the jurisdiction and proper venue of the courts of the State
of New York, County of New York, or the United States District Court for the Southern
District of New York, sitting in New York, New York, over any action or other proceeding
arising out of or in connection with this Agreement, or over the terms of any continuing
obligation to Releasees, and to the extent permitted by applicable law, the Parties waive
and agree not to assert, by way of motion, as a defense, or otherwise, that the suit, action,
Case 1:15-cv-02181-ER Document 81-1 Filed 11/26/19 Page 7 of 8

or proceeding is brought in an inconvenient forum, that the venue of the suit, action, or
proceeding is improper, or that this Agreement may not be enforced in or by such courts.

14. No Assignment of Claims. Plaintiff represents and warrants that he has not
assigned or hypothecated any claims herein released in any manner to any person or other
entity, in any manner, directly or indirectly. Plaintiff is not aware of any liens and/or
pending legal claims applicable to the payment of the Settlement Amount. Plaintiff also
agrees that he will be solely responsible to satisfy any liens or pending legal claims asserted
against Plaintiff or Releasees as against the payment of the Settlement Amount.

15. Counterpart Signatures. This Agreement may be signed in counterparts, provided
that each Party receives a copy fully signed by the other Party, Electronic signatures such
as fax or .pdf or .tiff files shall be given the same force and weight as if they were original
signatures.

16. Notice. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return receipt requested,
or by the most nearly comparable method of mailing from or to a location outside the
United States, or by Federal Express, Express Mail, or similar overnight delivery or courier
service or delivered in person to the Party to whom it is to be given at the address of such
Party as set forth in this Section (or to such other address as the Party shall have furnished
in writing in accordance with this Section):

Plaintiff:

Victor H. Alvarado Balderramo
c/o Law Office of Justin A. Zeller
277 Broadway, Ste. 408

New York, NY 10007-2036

Defendant:

Charles Nolen, General Manager
Taxi Tours Inc d/b/a Big Bus Tours
723 7th Ave, 5th Floor

New York, NY 10019

THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS AGAINST RELEASEES, AND ALL RELEASEES WHO
ARE NOT PARTIES TO THIS AGREEMENT ARE AND SHALL BE THIRD
PARTY BENEFICIARIES OF THIS SETTLEMENT AGREEMENT.

PLAINTIFF ACKNOWLEDGES THAT HE HAS CAREFULLY READ
THIS AGREEMENT; THAT THIS AGREEMENT HAS BEEN FULLY
EXPLAINED TO HIM BY COUNSEL OF HIS CHOICE, NAMELY JUSTIN
ZELLER, ESQ. AND/OR LAW OFFICE OF JUSTIN A. ZELLER, P.C.; THAT HE

 
Case 1:15-cv-02181-ER Document 81-1 Filed 11/26/19 Page 8 of 8

FULLY UNDERSTANDSTHE FINAL AND BINDING EFFECT OF THIS
AGREEMENT; THAT THE ONLY PROMISES MADE TO HIM IN EXCHANGE
FOR SIGNING THIS AGREEMENT ARE THOSE STATED ABOVE; AND, THAT
HEIS SIGNING THIS AGREEMENT VOLUNTARILY IN ORDER TO FINALLY,
COMPLETELY AND CONCLUSIVELY SETTLE ALL MATTERS THAT WERE
OR COULD HAVE BEEN RAISED IN PLAINTIFF’S COMPLAINT. PLAINTIFF
AGREES TO WAIVE AND RELEASE ANY CLAIM THAT THIS AGREEMENT
WAS PROCURED BY OR THAT HE WAS INDUCED TO ENTER INTO THIS
AGREEMENT BY FRAUD, DURESS, MISUNDERSTANDING, OR COERCION
AND FURTHER WAIVE AND RELEASE ANY CLAIM FOR FRAUD IN THE
INDUCEMENT OR ANY SIMILAR CLAIM.

kk kk kk *K

IN WITNESS WHEREOPF, the Parties hereto have read the foregoing Settlement
Agreement and accept and agree to the provisions contained herein and have caused this
Agreement to be executed by their respective duly authorized representatives, as of the
dates below.

VICTOR pee
By: “Bh fe S

Vidor 1. Alvarado Batderramo
Dated: | \ a |G

TAXI TOURS I /a BIG BUS TOURS NEW YORK
By: ane

OO,
Name: Che rles KIALeRI

Title: Cor SERA 1 be wr ee rR

Dated: Ws.ZS.\A
